Click here to quickly view Links in this document.
__________________________________________________________________________________________________

EXHIBIT 10.4

CATERPILLAR INC.
SUPPLEMENTAL EMPLOYEES'
INVESTMENT PLAN
(Restated as of December 2000)

1. Purpose

The purpose of the Caterpillar Inc. (Company) Supplemental Employees' Investment
Plan (SEIP), as set forth in the succeeding sections of this document, is to
provide additional investment opportunities for those employees whose
participation in the Employees' Investment Plan (EIP) is restricted because of
the limitations imposed by Section 401(a)(17) and 415(c)(1)(A) of the Internal
Revenue Code of 1986, as amended, or any successor statute thereto (hereinafter
referred to as the "Limitation"). The SEIP shall be effective October 14, 1987.

2. Eligibility

An employee shall be eligible for the SEIP if he is participating in the EIP and
his contributions and related employer contributions to Part 1 after 1987 can
reasonably be expected to be restricted by the Limitation. As used herein, "Part
1" refers to the EIP without the Special Investment Supplement thereto. In
addition, effective December 1, 1994, an employee shall be eligible for the SEIP
if he is participating in the EIP and contributions to his account in the
Special Investment Supplement ("Part 2") are restricted because of the
Limitation.

3. Participant Deferrals

An employee must make a valid election (to become a "Participant") on or before
the last Company business day in November of any year to participate in the SEIP
during the following calendar year. Such election shall defer all or a portion
of his compensation that would otherwise qualify as participant contributions
under Part 1, Part 2 or both were it not for the Limitation. Any such election
must be made (on a form provided by the Company) and delivered to the Director,
Compensation and Benefits before the end of normal office hours on such last
Company business day in November and shall remain in effect until it is revised
as provided herein.

If a Participant wants to change or terminate the amount of compensation
deferred, he shall deliver a revised election form to the Director, Compensation
and Benefits; provided, however, that

> (i)     such revised election shall become effective (when and so long as the
> Participant is eligible) for each           calendar year following the year
> in which such form is delivered, and shall remain effective until such
> election is further revised as provided herein, and
> 
> (ii)     any such election must be filed before the end of normal office hours
> on the last
> Company business day in November.

1

--------------------------------------------------------------------------------

When an employee first becomes eligible to participate in the SEIP (including
those employees who first become eligible on the effective date), he may elect
to defer compensation (or file a revised election) in accordance with the
foregoing, except that any such election with respect to compensation payable to
him during the calendar year in which he becomes eligible for the SEIP

> (i)     must be filed within a 30-day period that begins on the date he
> becomes eligible, and
> 
> (ii)     shall be applicable only to compensation paid for months that
> commence after the date of such election.

4. Employer Amounts

An employee will be credited with the same amount that would otherwise be
contributed to his account as an employer contribution under Part 1 were it not
for the Limitation.

5. Status of Accounts

All amounts in the SEIP shall be held in the general funds of the Company, but
the Company will establish an individual bookkeeping account for each
Participant. Amounts of compensation deferred by the Participant and employer
amounts related to such compensation will be credited to the individual account
of the Participant in accordance with his election(s).

Each Participant may elect to have all or a specified percentage of his deferred
compensation allocated to:

> (a) an interest account,

> (b) a stock account and treated as though it were invested in Company common
> stock ("Stock Election"), or
> 
> (c) a mutual fund account or accounts and treated as though it were invested
> in any of the following Preferred Group funds: Asset Allocation, Growth,
> International, Small Cap or Value.

Amounts allocated to the stock account of a Participant who is an officer of the
Company subject to Section 16 of the Securities Exchange Act of 1934 ("Officer")
may not be transferred to another of his accounts (nor may amounts allocated,
respectively, to any such other account be transferred to his stock account)
until at least six months after he ceases to be subject to such Section.

2

--------------------------------------------------------------------------------

Under such a Stock Election, dividend equivalents will accrue to the account
(when dividends are payable) and will be reinvested and a Participant's account
will in all other respects reflect share ownership for events such as a stock
split but no voting rights will exist. The number of shares of stock equivalents
shall be determined by dividing the amount of deferred compensation (or dividend
equivalents credited) by the closing price of Company common stock on the New
York Stock Exchange on the date of such deferral or dividend credit (or the next
succeeding trading day if there is no trading on that date). Stock equivalents
will be valued based on the closing price of Company common stock on the New
York Stock Exchange as of the effective date of a transfer into or out of the
stock account ("Transfer"), the date on which the Participant terminates
employment, the date of distribution elected by the Participant hereunder or the
date as of which he is considered totally and permanently disabled under EIP,
whichever date applies (or the next succeeding trading day if there is no
trading on that date).

The Company will credit interest accounts on a quarterly basis. The interest
rate will be equal to the base corporate lending rate (sometimes referred to as
the "prime rate") applicable to commercial lending customers of Citibank, N.A.,
New York, New York (or any successor thereto) on the last business day of each
calendar quarter. The annual interest rate will be divided by four and applied
effective the last day of each quarter to the average daily amount in each
Participant's account in that quarter. In any calendar quarter in which a
Participant does not have amounts credited to his account for the entire period
of that quarter, interest will be credited pro rata based on the number of
business days that amounts are credited to his account in that quarter compared
to the total number of business days in that quarter.

Participants who are not Officers may Transfer or make changes to the investment
allocation of future deferred compensation which shall be effective as of the
first day of a calendar quarter, provided that such Participant shall have filed
an appropriate form with the Director, Compensation and Benefits, by the
twentieth (20th) day of the preceding month.

All amounts in the SEIP and the establishment of individual bookkeeping accounts
shall not be deemed to have created a trust, and no Participant shall have any
ownership interest in any such account. A Participant's rights to any amounts
credited to his account shall not be transferable or assignable. Each
Participant will receive an annual report showing the status of his account at
the close of each calendar year.

6. Disbursement

Following his termination of employment with the Company (or total and permanent
disability), the value of the Participant's SEIP account will be payable to him
as soon as practicable in cash, in a lump sum (including interest up to the date
of payment) unless such Participant has elected a later payment date in writing
that is acceptable to and approved by the Director, Compensation and Benefits;
provided, however, that no such election shall be effective unless it shall have
been filed on or before the last Company business day in November of the
calendar year preceding the calendar year of such termination. A Participant may
elect, either before or after termination of employment, an installment
distribution for a period of up to 15 years; provided, however, that an election
of installment distribution shall be effective only if it shall have been filed
with the Director, Compensation and Benefits, before November 30 of the second
year that precedes the year in which the distribution would otherwise occur.

3

--------------------------------------------------------------------------------

Notwithstanding the foregoing, effective for amounts deferred after December 31,
1996 (and any earnings thereon):

> > (a) a Participant may elect one original scheduled withdrawal date as of
> > which disbursement of elected amounts (and any earnings thereon) shall
> > occur; provided that (i) such original date shall be the first day of any
> > calendar quarter that is at least four years later than the year in which
> > such an amount is deferred, and (ii) the Participant may change such
> > original date to a later date; provided, however, that such change shall be
> > effective only if it shall have been filed with the Director, Compensation
> > and Benefits, before November 30 of the second year that precedes the year
> > that includes such original date;
> > 
> > (b) a Participant may elect unscheduled withdrawals of between 5% and 100%
> > of account assets attributable to such amounts deferred after December 31,
> > 1996 (and any earnings thereon); provided that (i) the amount withdrawn
> > shall be subject to a forfeiture equal to 10%, and the Participant shall
> > discontinue participation in the plan for the remainder of the year (in
> > which such withdrawal occurs) and for the following year and (ii) the
> > minimum withdrawal amount (before forfeiture) shall be $10,000; and
> > 
> > (c) such withdrawals under (a) or (b) shall be applied against the assets of
> > the Deferred Employees' Investment Plan as well as this plan, and shall be
> > subject to such other rules of convenience and administration as shall be
> > determined by the Director, Compensation and Benefits.

7. Death of a Participant

Upon the death of a Participant prior to payment of his SEIP account, the
balance in the Participant's account (including interest for the elapsed portion
of the year of death) shall be determined as of the date of death. Such balance
shall be paid as soon as reasonably possible thereafter in a lump sum payment to
(i) the same beneficiary or beneficiaries and in the same proportionate amount
as he shall have designated under the EIP, in the absence of any designation to
the contrary, or (ii) the beneficiary or beneficiaries for purposes of the SEIP
as such Participant shall have designated in writing (in a form acceptable to,
and filed with, the Director, Compensation and Benefits).

Notwithstanding the above, if the Participant has elected on a form that has
been filed with and approved by the Director, Compensation and Benefits, amounts
payable to the beneficiary may be paid at the payment date selected by the
Participant and with an installment distribution for a period to 15 years, or
under the remaining installment schedule in place for the Participant.

4

--------------------------------------------------------------------------------

8. Amendment or Termination

The Compensation Committee of the Board of Directors or the Investment Plan
Committee (for EIP) may at any time amend, merge, consolidate or terminate the
SEIP, but no amendment, merger, consolidation or termination will have the
effect of reducing the amount that any Participant is entitled to receive prior
to such amendment, merger, consolidation or termination nor of changing the time
of payment of any amount credited to a Participant's account.

9. Administration

Except as otherwise expressly provided herein, the SEIP shall be administered
under the direction of the Director, Compensation and Benefits, of the Company.

5

--------------------------------------------------------------------------------

Links:
1. Purpose
2. Eligibility
3. Participant Deferrals
4. Employer Amounts
5. Status of Accounts
6. Disbursement
7. Death of a Participant
8. Amendment or Termination
9. Administration
